Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-cv-21062-CMA

     DOUG LONGHINI,

                   Plaintiff,

            v.

     SPEEDWAY LLC,

                 Defendant.
     ___________________________________/

                                 JOINT PRETRIAL STIPULATION

            Plaintiff, DOUG LONGHINI (“Plaintiff”) and Defendant SPEEDWAY LLC

     (“Defendant”) (collectively the “Parties”), by and through their undersigned counsel, hereby

     submit their Joint Pretrial Stipulation pursuant to Local Rule 16.1(e) and the Court’s Order

     Setting Bench Trial and Pre-Trial Schedule [ECF No. 13] dated April 16, 2020, and state as

     follows:

            STATEMENT OF THE CASE

        A. Plaintiff’s Statement

            Plaintiff DOUG LONGHINI has a qualified disability under the American with

     Disabilities Act (“ADA”).

            Defendant, SPEEDWAY LLC, owns, operates, and maintains a gas station location at

     10675 NW 41st Street, Doral, Florida. This gas station includes both fuel pumps as well as a

     convenience store. Defendant’s gas station location is a place of public accommodation

     pursuant to the ADA. Mr. Longhini visited the gas station location on multiple occasions to

     include a visit on January 16, 2020, and encountered several barriers to access at the
Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 2 of 9




     Defendant’s place of public accommodation in violation of the ADA.

             Mr. Longhini has standing to bring this action because Plaintiff has alleged an injury-

     in-fact, causation of the injury by the Defendant’s conduct, and the certainty the relief

     requested will address the injury. Mr. Longhini is an individual with disabilities as defined by

     the ADA, he has visited the subject property as a patron and intends to return on October 10,

     2020, in conjunction with a meeting in that area regarding his not for profit and to verify that

     the property is in compliance with the ADA. Mr. Longhini has a realistic, credible, existing

     and continuing threat of discrimination from the Defendant’s non-compliance with the ADA

     with respect to the property at issue. While the Defendant has claimed to have remediated the

     interior barriers, the exterior barriers remain.

             Plaintiff’s Expert Charles Childers conducted a Rule 34 Inspection in the presence of

     a corporate representative for the Defendant and counsel for all parties. The report confirmed

     the existence of various barriers to access on the Property. Defendant provided a rebuttal report

     from its expert, Larry M. Schneider dated September 28, 2020, which also identified barriers

     to access on the Property. Defendant is required to remove the existing architectural barriers

     to the physically disabled when such removal is readily achievable for its place of public

     accommodation that has existed prior to January 26, 1992. The report prepared by Plaintiff’s

     expert concludes that the removal of the barriers is readily achievable, and even Defendant’s

     rebuttal report confirms that the barriers can be removed.

             Defendants have discriminated against the individual Plaintiff by denying him access

     to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

     accommodations of the gas station, as prohibited by 42 U.S.C. § 12182 et seq.




                                                        2
Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 3 of 9




        B. Defendant’s Statement

            In his Complaint, Plaintiff alleges that he encountered several architectural barriers at

     the Speedway gas station located at 10675 NW 41st Street, Doral, Florida (“Speedway Doral”)

     on January 16, 2020. Specifically, Plaintiff alleges that he encountered (1) an excessive slope

     in the designated accessible parking space; (2) an excessive slope in the access aisle adjacent

     to the designated accessible parking space; (3) an obstructed path of travel in the convenience

     store located on the subject property (later revealed to be 2-liter soda bottles staged in the

     hallway leading to the men’s restroom in the convenience store following a delivery); (4) a

     grab bar in the men’s restroom located less than the required distance above the toilet paper

     dispenser; and (5) the mirror in the men’s restroom mounted above the maximum vertical

     distance from the floor.

            Footage from Speedway Doral’s video surveillance system shows that Plaintiff did not

     encounter any of the barriers he alleges in his Complaint on January 16, 2020. Plaintiff has not

     been back to Speedway Doral since his initial visit, , and discovery in this case did not reveal

     any evidence that Plaintiff had concrete plans to return to Speedway Doral at any time in the

     future. Accordingly, despite his belated allegation that he now intends to again visit Speedway

     Doral on October 10, 2020, the likelihood of future discrimination against Plaintiff is nothing

     more than conjectural, hypothetical, and contingent, and he therefore lacks standing.

            Plaintiff’s expert Charles Childers conducted a Rule 34 inspection of the Speedway

     Doral premises seven months after Plaintiff’s January 2020 visit to the facility. This inspection

     was not limited to the areas complained of in Plaintiff’s Complaint. In a report drafted

     following this inspection (the “Rule 34 Report”), Mr. Childers identifies additional purported

     architectural barriers not alleged in the Complaint, including small gaps in the concrete



                                                    3
Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 4 of 9




     comprising the exterior accessible path of travel, an exterior electrical box protruding one half-

     inch beyond the distance permitted under the ADA Accessibility Guidelines, and the use of a

     flat panel-type door handle on the convenience store’s entrance doors. None of these additional

     barriers are alleged in the Complaint. Nor does Plaintiff claim to have encountered any of these

     barriers. Because Plaintiff encountered neither the architectural barriers alleged in his

     Complaint nor the barriers described in Mr. Childers’ Rule 34 Report, he does not have

     standing to seek relief related to any of these barriers.

            Nevertheless, despite Plaintiff’s lack of standing and inability to prove his claims,

     Speedway is committed to ensuring that its facilities are accessible to individuals with

     disabilities when it is readily achievable and not an undue burden. As a result, Speedway has

     either completed remediation of each of the architectural barriers claimed in Plaintiff’s

     Complaint or, in the case of the slope-related issues in the parking lot, in in the process of

     completing the necessary remediation.1 In addition, Speedway has either remediated each of

     the architectural barriers described in Mr. Childer’s Rule 34 Report or, as is the case with the

     gaps in the concrete, will do so once work on the parking-lot slope issues commences.

     Speedway’s remediation has therefore rendered Plaintiff’s claims moot.

            BASIS OF FEDERAL JURISDICTION

            The basis of federal jurisdiction in this matter arises under 28 U.S.C. § 1331 and Title

     III of the Americans With Disabilities Act, 42 U.S.C. §§ 12181-12189 (“ADA”).


     1
       Speedway’s permit application for relocation of the accessible parking space and associated
     re-grading of the parking lot was submitted to the City of Doral Building Department under a
     priority review basis, but remains pending at this time. Once the City of Doral approves
     Speedway’s permit application, contractor Great Dane Petroleum will promptly commence
     work on the parking lot.



                                                      4
Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 5 of 9




            THE PLEADINGS RAISING THE ISSUES
            A.      Plaintiff, Doug Longhini Complaint dated March 10, 2020.2 [ECF No. 1].

            B.      Defendant’s Answer and Defenses dated April 1, 2020. [ECF No. 9].

            UNDISPOSED MOTIONS OR OTHER MATTERS REQUIRING ACTION
            BY THE COURT

            A.      Plaintiff’s Motion for Summary Judgment [ECF No. 25].

            B.      Defendant’s Motion for Summary Judgment [ECF No. 27].

            CONCISE STATEMENT OF UNCONTESTED FACTS

            A.      Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by

            and pursuant to the ADA.

            B.      Defendant, SPEEDWAY LLC, is a Delaware Limited Liability Company with

            its principal place of business in Enron, Ohio.

            C.      Defendant owns and operates Speedway Doral, which is located at 10675 NW

            41st Street, Doral, Florida.

            D.      The Defendant owns and operates the gas station and convenience store located

            at Speedway Doral.

            E.      Speedway Doral is a place of public accommodation as defined by the ADA

            and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

            F.      Plaintiff visited Speedway Doral on January 16, 2020.

            G.      Plaintiff has not been back to Speedway Doral since January 16, 2020.



     2
       On April 1, 2020, the parties filed a Joint Stipulation dismissing Hess Retail Stores LLC
     from this action. See Joint Stipulation Dismissing Hess Retail Stores [ECF No. 8].


                                                   5
Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 6 of 9




             H.      Defendant has remediated all of the architectural barriers described in the

             Complaint located in the interior of the Speedway Doral convenience store but not in

             the exterior.

             I.      Defendant has submitted a permit application to the City of Doral for relocation

             of the accessible parking space to an area with an acceptable slope.

             ISSUES OF FACT WHICH REMAIN TO BE LITIGATED.
             Issues of Fact Plaintiff Contends Must Be Litigated

             A.      Whether there are any architectural barriers on Defendant’s property which

     violate the ADA whose resolution is readily achievable.

             B.      Whether there are any architectural barriers within Speedway Doral which

     violate the ADA, whose resolution is readily achievable.

             C.      Whether Plaintiff was excluded from participation in Defendant’s goods,

     services, facilities or accommodations because of his disability in violation of the ADA.

             D.      Whether Defendant has violated the ADA by allegedly denying access to the

     subject property to Plaintiff.

             E.      Whether to grant injunctive relief against Defendant including an order to make

     all readily achievable alterations to the facilities; or to make such facilities readily accessible to

     and usable by individuals with disabilities to the extent required by the ADA.

             F.      Whether to require Defendant to make reasonable modifications in policies,

     practices or procedures, when such modifications are necessary to afford all offered goods,

     services, facilities, privileges, advantages or accommodations to individuals with disabilities;

     and by failing to take such steps that may be necessary to ensure that no individual with a

     disability is excluded, denied services, segregated or otherwise treated differently than other


                                                       6
Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 7 of 9




     individuals because of the absence of auxiliary aids and services.

            Issues of Fact Defendant Believes Must Be Litigated

            Defendant contends that the issues Plaintiff believes must be resolved by the finder

     of fact are actually issues of law. As described in Defendant’s pending Motion for Summary

     Judgment [ECF No. 27], there are no disputed issues of material fact and judgment as a

     matter of law is appropriate at this time.

            ISSUES OF LAW ON WHICH THERE IS AN AGREEMENT.

            A.      The Court has jurisdiction over the parties.

            B.      Venue is proper in this Court.

            C.      The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201

     and requires landlords and tenants to be liable for compliance.

            D.      The ADA governs the standards places of public accommodations must meet

     to be accessible to the public.

            E.      The Defendant’s property and the business thereon are subject to the ADA

     must be in compliance with ADA standards.

            F.      In order to establish a claim for disability discrimination under Title III of the

     ADA, a plaintiff must prove (1) that he is disabled, (2) that the property in question is a place

     of public accommodation; (3) that he was denied full and equal treatment because of his

     disability; and (4) the resolution of the barriers to access is readily achievable.

            G.      To establish standing under Article III of the United States Constitution, a

     plaintiff must demonstrate that (1) he suffered an injury-in-fact, (2) a causal connection exists

     between the asserted injury-in-fact and the challenged action of the defendant, and (3) the

     injury will be redressed by a favorable decision.



                                                      7
Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 8 of 9




         ISSUES OF LAW WHICH REMAIN FOR DETERMINATION BY THE
     COURT.
            A. The Parties agree the following issues remain for determination:

                   i.    Whether Plaintiff has standing to bring his claim.

                  ii.    Whether an injunction should be entered requiring Defendant to bring its

                         property into compliance with the ADA.

                  iii.   Whether Plaintiff is entitled to an award of reasonable attorneys’ fees,

                         and if so, the amount of said fees.

            B. Defendant believes the following is also at issue:

                   i.    Whether Defendant is entitled to an award of reasonable attorneys’ fees,

                         and if so, the amount of said fees.

            EXHIBITS.

            Plaintiff’s list of trial exhibits and Defendant’s objections to same are attached as

     Exhibit “A.” Defendant’s list of trial exhibits and Plaintiff’s objections to same are attached

     as Exhibit “B.”

            WITNESSES.

            Plaintiff’s list of trial witnesses are attached as Exhibit “C.” Defendant’s list of trial

     witnesses are attached as Exhibit “D.”

            ESTIMATED TRIAL TIME

            The Parties estimate a two to three day trial.

            ESTIMATE OF ATTORNEY’S FEES

            Plaintiff estimates $60,000.00 in attorneys’ fees and costs from case inception through

     trial. Plaintiff also contests that Defendant is entitled to attorney’s fees and costs pursuant to



                                                     8
Case 1:20-cv-21062-CMA Document 33 Entered on FLSD Docket 10/09/2020 Page 9 of 9




     Christiansburg Garment Co. v. EEOC, 434 U.S. 412 (1978), particularly in light of the fact

     that the Defendant has not yet remediated all the ADA violations pled in the Complaint.

            Defendant estimates approximately $100,000.00 in attorneys’ fees and costs from case

     inception through trial. Defendant’s recovery of attorney fees and costs in this case is

     appropriate given (1) Plaintiff’s lawsuit is frivolous given that he did not encounter any of the

     architectural barriers alleged in the Complaint, and (2) Plaintiff’s continued litigation of this

     action was unreasonable once Defendant had agreed to remediate the architectural barriers at

     Speedway Doral.


            Respectfully submitted this 9th day of October, 2020.



      /s/ Anthony J. Perez                               /s/ Eric Boos              .
      ANTHONY J. PEREZ                                   DAN ROGERS
      Florida Bar No.: 535451                            Florida Bar No.: 195634
                                                         drogers@shb.com
      GARCIA-MENOCAL & PEREZ, P.L.                       ERIC BOOS
      4937 S.W. 74th Court, Unit #3                      Florida Bar No.: 0107673
      Miami, FL 33155                                    eboos@shb.com
      Telephone (305) 553- 3464
      Facsimile (305) 553-3031                           SHOOK, HARDY & BACON, LLP
      Primary Email: ajperezlaw@gmail.com                201 S. Biscayne Blvd
      Secondary Email: aquezada@lawgmp.com               Suite 3200
      Attorneys for Plaintiff                            Miami, FL 33131
                                                         Telephone: (305) 358-5171

                                                         Attorneys for Defendant, Speedway, LLC




                                                     9
